Broyles, C. J.
1. “It may be now considered as settled that this court will not, under any circumstances, reverse a judgment granting a first new trial, whether the grant be- general upon all the grounds of the motion or special upon one or more grounds only, or whether it be upon a ground which involves questions of evidence or upon a ground which involves purely questions of law; unless it is made to appear that no other verdict than the one rendered could possibly have been returned under the law and facts of the case.” Weinkle v. B. & W. R. Co., 107 Ga. 367 (33 S. E. 471), and cit.; Code of 1933, § 6-1608; Brooks v. Jackins, 38 Ga. App. 57 (3) (142 S. E. 574), and cit.; Cox v. Grady, 132 Ga. 368 (64 S. E. 262).
2. In the instant case a first new trial was granted on the general grounds only; and after a careful examination of the transcript of the record, it is not made to appear to this court that the evidence absolutely demanded the verdict. Therefore, in view of the ruling stated in the preceding note, the judgment must be

Affirmed.


MacIntyre and Guerry, JJ., concur.